OPINION — AG — THE STATUTES HEREIN MENTIONED PROVIDE THAT THE FEDERAL TAX LIEN SHALL BE INDEXED IN THE NUMERICAL INDEX OF DEEDS IN THE OFFICE OF THE COUNTY CLERK AS EX OFFICIO REGISTER OF DEEDS; THAT NO COUNTY CLERK MAY ACCEPT AND FILE SUCH LIENS, OR ANY OTHER INSTRUMENT CONCERNING TRACTS OF LAND, UNLESS AND UNTIL THE FEE THEREFOR HAS BEEN PAID, AND IF THE CLERK'S DEEMS THE INSTRUMENT UNRECORDABLE OR FOR ANY OTHER REASON REFUSES TO FILE SAME, PROOF OF TENDER OF THE CORRECT FEE WOULD BE A CONDITION PRECEDENT TO ANY ACTION TO REQUIRE THE CLERK TO ACCEPT AND FILE THE INSTRUMENT. CITE:  19 O.S. 1961 292 [19-292], 19 O.S. 1961 298 [19-298], 19 O.S. 1961 225 [19-225], 68 O.S. 1961 373 [68-373] (HARVEY CODY)